DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11 and 13-18 and 20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10657695 in view of Kaleal et al (US 20150037771 A1). Although the claims at issue are not identical, they are not patentably distinct from each other this application is a continuation of 15/797,875 (U.S. Patent No. 10657695) and this application claims with more words but in a broader manner the invention concisely claimed in 15/797,875.
The claims map to each other as follows:
Instant Application
U.S. Patent No. 10657695
Claim 1
A method comprising: 
detecting an initiation of a communication session at a client device; 
activating a camera associated with the client device responsive to the initiation of the communication session; 



causing the client device to generate image data via the camera associated with the client device, the image data comprising a set of image features that depict a face of a user of the client device; 




accessing a user profile associated with the client device, the user profile comprising a set of avatar attributes; 



generating a three-dimensional (3D) avatar based on the set of image features of the image data and the set of avatar attributes from the user profile; and 


causing display of a presentation of the 3D avatar at a position within a messaging interface associated with the communication session.
Claim 1
A method comprising:
detecting an initiation of a communication session at a first client device, the communication session between the first client device and a second client device;
causing the first client device to capture image data (activating a camera) that depicts a face of a user of the first client device, and audio data in response to the detecting the initiation of the communication session;
generating a mesh representation of the face of the user (the image data comprising a set of image features that depict a face of a user of the client device) based on the image data (causing the client device to generate image data via the camera associated with the client device), the mesh representation including a point-of-gaze indicator;

selecting (accessing) a set of avatar features from among a collection of avatar features based on a user account (user profile) associated with the first client device, the user account including an identification of the set of avatar features (comprising a set of avatar attributes);
generating an avatar to be associated with the user of the first client device based on the set of avatar features and the mesh representation;


causing display of a communication interface at the second client device in response to the initiation of the communication session, the 
communication interface comprising a presentation of the avatar associated with the user of the first client device and a display of a chat transcript that comprises a plurality of messages sent during the communication session between the first client device and the second client device;

orienting the presentation of the avatar associated with the user within the communication interface based on point-of-gaze indicator of the mesh representation;
transcribing the audio data to a text string;
translating the text string from a first language to a second language, the second language based on a language preference associated with the second client device; and
presenting the text string within the communication interface at a position based on the presentation of the avatar associated with the user.
Claim 2
The method of claim 1, wherein the presentation of the 3D avatar comprises 
a text bubble to display a text string.

Claim 1


a display of a chat transcript (chat bubble) that comprises a plurality of messages sent during the communication session
Claim 3
The method of claim 2, wherein the method further comprises: 


receiving audio data; 



transcribing the audio data to generate the text string; and 
presenting the text string within the text bubble associated with the 3D avatar.
Claim 1


causing the first client device to capture image data that depicts a face of a user of the first client device, and audio data

transcribing the audio data to a text string;

presenting the text string within the communication interface at a position based on the presentation of the avatar associated with the user.
Claim 4
The method of claim 1, wherein the method further comprises: 

receiving facial tracking data at the client device; and 



animating the presentation of the 3D avatar based on the facial tracking data.
Claim 9
The method of claim 1, wherein the method further comprises:

comparing the mesh representation of the face of the user to a reference mesh, the reference mesh depicting a facial expression (receiving facial tracking data at the client device); and
wherein the animating the presentation of the avatar is based on the mesh representation and the facial expression.
Claim 6
The method of claim 1, wherein the generating a 3D avatar based on the set of image features of the image data and the set of avatar attributes from the user profile further comprises: 
selecting the set of avatar attributes from among a plurality of avatar attributes based on the image data.
Claim 1





selecting a set of avatar features from among a collection of avatar features based on a user account associated with the first client device, the user account including an identification of the set of avatar features;
Claim 7
The method of claim 1, wherein the detecting the initiation of the communication session at the client device further comprises: 

receiving a request to join the communication session from the client device.
Claim 7
The method of claim 1, wherein the presentation of the avatar is a first presentation of a first avatar, and wherein the method further comprises:

receiving a chat request to join the communication session with the first client device and the second client device from a third client device;
causing display of a second presentation of a second avatar that represents the third user within the communication interface at the second client device in response to the receiving the chat request; and
adjusting a size of the first presentation of the first avatar and the second presentation of the second avatar in response to the causing display of the second presentation of the second avatar within the communication interface at the second client device.
Claim 8
Claim 13
Claim 9
Claim 13
Claim 10
Claim 13
Claim 11
Claim 9
Claim 13
Claim 13
Claim 14
Claim 7
Claim 15 
Claim 19
Claim 16
Claim 19
Claim 17
Claim 19
Claim 18
Claim 7
Claim 20
Claim 19


The instant application in view of the claims of U.S. Patent No. 10657695 does not disclose a three-dimensional (3D) avatar.
However, Kaleal discloses a three-dimensional (3D) avatar (Kaleal [0024], “An avatar can take a … three-dimensional human form (a three-dimensional (3D) avatar)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant application and U.S. Patent No. 10657695 with Kaleal to include a 3D avatar generation and presentation. This would have been done to improve user experience by presenting enhanced representations of users.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11, 13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al (US 20140055554 A1) in view of Kaleal et al (US 20150037771 A1).
Regarding claim 1, Du discloses a method (Du [0012]) comprising: 
detecting an initiation of a communication session at a client device (Du [0055], “communication (session) may be initiated between the device (initiation of a communication session at a client device)”); 
activating a camera associated with the client device responsive to the initiation of the communication session (Du fig. 5; [0055], “communication (session) may be initiated between the device (the device) and the at least one remote device … A camera in the device may then  begin (activating a camera associated with the client device responsive to the initiation of the communication session) capturing images”); 
causing the client device to generate image data via the camera associated with the client device, the image data comprising a set of image features that depict a face of a user of the client device (Du [0055], “A camera in the device may then begin capturing images (causing the client device to generate image data via the camera associated with the client device) in operation 508, The images may be still images or live video (e.g., multiple images captured in sequence). In operation 510 image analysis may occur starting with detection/tracking of a face/head in the image (the image data comprising a set of image features that depict a face of a user of the client device).”); 
causing display of a presentation of the avatar at a position within a messaging interface associated with the communication session (Du [0055], “A camera in the (first) device may then begin capturing images … image analysis may occur starting with detection/tracking of a face/head in the image ... In operation 512 the detected face/head position and/or facial characteristics are converted into Avatar (avatar associated with the user of the first client device) parameters … Avatar parameters are used to animate the selected avatar on the remote (second) device (causing display of a communication interface at the second client device comprising an avatar associated with a user of the first device) … In operation 514 at least one of the avatar selection or the avatar parameters may be transmitted.”).
Du does not disclose (highlight missing feature where applicable)
accessing a user profile associated with the client device, the user profile comprising a set of avatar attributes; 
generating a three-dimensional (3D) avatar based on the set of image features of the image data and the set of avatar attributes from the user profile; and 
causing display of a presentation of the 3D avatar
However, Kaleal discloses (highlight missing feature where applicable)
accessing a user profile associated with the client device, the user profile comprising a set of avatar attributes (Kaleal [0024], “data is captured via … a handheld sensing device (a client device)”; [0060], “Avatar guidance platform 202 is configured to receive (access a user profile associated with a client device) and process these various inputs 234 about a user's physical state and … various other personal and contextual information … the avatar is configured to function as an intelligent being that has been specifically trained to … respond to a user's … profile information (a user profile)” [0088], “User profile information can include but is not limited to, health information, user preferences … preference information can relate to what types of character traits that the user desires in an avatar (the user profile comprising a set of avatar attributes)”);
generating a three-dimensional (3D) avatar based on the set of image features of the image data and the set of avatar attributes from the user profile (Kaleal [0024], “manifesting responses to physical and physiological activity information and image data about a user using a virtual avatar (generating a three-dimensional (3D) avatar based on the set of image features of the image data) … An avatar can take a … three-dimensional human form (a three-dimensional (3D) avatar)”; [0100], “develop new avatar reactions … user profile information (e.g., user preferences, historical user behavior (3D avatar based on the set of avatar attributes from the user profile)”); and 
causing display of a presentation of the 3D avatar (Kaleal [0024], “An avatar can take a … three-dimensional human form (a three-dimensional (3D) avatar)”); [0035], “an avatar response is determined, the avatar displayed to the user performs the response (causing display of a presentation of the 3D avatar).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Du with Kaleal to access user profile and generate a corresponding 3D avatar. This would have been done to provide a user with an enhanced avatar and thus improving user experience.
Regarding claim 4, Du in view of Kaleal discloses the method of claim 1, wherein the method further comprises: 
receiving facial tracking data at the client device (Du fig. 5; [0055], “communication may be initiated between the device (client device) … A camera in the (client) device may then begin capturing images … image analysis may occur starting with … tracking of a face (receiving facial tracking data at the client device)”); and 
animating the presentation of the 3D avatar based on the facial tracking data (Du [0031], “multiple animations may occur in sequence … A change in position of the detected face and/or facial characteristic 206, including facial features (animating the presentation of the avatar based on the facial tracking data), may be may converted into parameters that cause the avatar's features to resemble the features of the user's face”; (Kaleal [0024], “An avatar can take a … three-dimensional human form (a three-dimensional (3D) avatar)”).
Regarding claim 6, Du in view of Kaleal discloses the method of claim 1, wherein the generating a 3D avatar based on the set of image features of the image data and the set of avatar attributes from the user profile further comprises: 
selecting the set of avatar attributes from among a plurality of avatar attributes based on the image data (Du [0031], “multiple animations may occur in sequence to simulate motion in the image (e.g., head turn, nodding, talking, frowning, smiling, laughing, blinking, winking, etc.) … A change in position of the detected face and/or facial characteristic 206, including facial features (image data), may be may converted into parameters that cause the avatar's features (selected set of avatar features from a plurality of avatar features, based on image data) to resemble the features of the user's face.”).
Regarding claim 7, Du in view of Kaleal discloses the method of claim 1, wherein the detecting the initiation of the communication session at the client device further comprises: 
receiving a request to join the communication session from the client device (Du [0036], “more than two users may engage in the video call (a chat)”; [0053], “Device 112' may then receive the connection establishment request (interpreted as reading on receiving a request to join a communication session from a client device 102’) and may be configured to determine whether to accept the request.”).
Claim 8 recites a system which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the system of claim 8.
Additionally Du discloses a system (Du [0059], “A system”) comprising: 
a memory (Du [0061], “instructions or instruction sets and/or data that are hard-coded (e.g., nonvolatile) in memory devices”); and 
at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations (Du [0061], “instructions or instruction sets and/or data that are hard-coded (e.g., nonvolatile) in memory devices”; [0062], “Any of the operations described herein may be implemented in a system that includes one or more storage mediums having stored thereon, individually or in combination, instructions that when executed by one or more processors perform the methods.”).
Claim 11 recites a system which corresponds to the function performed by the method of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the system of claim 11.
Claim 13 recites a system which corresponds to the function performed by the method of claim 6. As such, the mapping and rejection of claim 6 above is considered applicable to the system of claim 13.
Claim 14 recites a system which corresponds to the function performed by the method of claim 7. As such, the mapping and rejection of claim 7 above is considered applicable to the system of claim 14.
Claim 15 recites a non-transitory machine-readable storage medium which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the non-transitory machine-readable storage medium of claim 15.
Additionally Du discloses a non-transitory machine-readable storage medium comprising instructions (Du [0061], “instructions or instruction sets and/or data that are hard-coded (e.g., nonvolatile) in memory devices”); and 
executed by one or more processors of a machine, cause the machine to perform operations (Du [0061], “instructions or instruction sets and/or data that are hard-coded (e.g., nonvolatile) in memory devices”; [0062], “Any of the operations described herein may be implemented in a system that includes one or more storage mediums having stored thereon, individually or in combination, instructions that when executed by one or more processors perform the methods.”).
Claim 18 recites a non-transitory machine-readable storage medium which corresponds to the function performed by the method of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the non-transitory machine-readable storage medium of claim 18.
Claim 20 recites a non-transitory machine-readable storage medium which corresponds to the function performed by the method of claim 6. As such, the mapping and rejection of claim 6 above is considered applicable to the non-transitory machine-readable storage medium of claim 20.
Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Kaleal and further view of Gillo et al (US 20080214253 A1).
Regarding claim 2, Du in view of Kaleal discloses the method of claim 1, wherein Kaleal discloses the presentation of the 3D avatar (Kaleal [0024], “An avatar can take a … three-dimensional human form (a three-dimensional (3D) avatar)”; [0035], “an avatar response is determined, the avatar displayed to the user performs the response (presentation of the 3D avatar).”) but does not disclose comprises a text bubble to display a text string.
However, Gillo disclose a text bubble to display a text string (Gillo [0033], “The text may then appear over or next to the user's avatar, e.g., in the form of comic-book style dialogue bubbles, sometimes referred to as chat bubbles.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Du and Kaleal with Gillo to use a text bubble comprising text chat. This would been done to provide an additional method for communicating, to be used when audio alone may not be adequate.
Regarding claim 3, Du in view of Kaleal and further view of Gillo discloses the method of claim 2, wherein the method further comprises: 
receiving audio data (Du [0053], “Microphones 106' and 116' may be configured to then start recording audio from each user.”); 
transcribing the audio data to generate the text string (Gillo [0077], “user's spoken speech 265 may be translated to text (transcribing audio data to generate a text string)”); and 
presenting the text string within the text bubble associated with the 3D avatar (Kaleal [0024], “An avatar can take a … three-dimensional human form (a three-dimensional (3D) avatar)”; Gillo [0077], “The resulting text may appear on the display 104 as text bubbles 264 proximate the … avatar”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Du and Kaleal with Gillo to translate speech to text before presenting the text. This would have been done to enable a textual presentation of words as spoken by users without limiting them.
Claim 9 recites a system which corresponds to the function performed by the method of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the system of claim 9.
Claim 10 recites a system which corresponds to the function performed by the method of claim 3. As such, the mapping and rejection of claim 3 above is considered applicable to the system of claim 10.
Claim 16 recites a non-transitory machine-readable storage medium which corresponds to the function performed by the method of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the non-transitory machine-readable storage medium of claim 16.
Claim 17 recites a non-transitory machine-readable storage medium which corresponds to the function performed by the method of claim 3. As such, the mapping and rejection of claim 3 above is considered applicable to the non-transitory machine-readable storage medium of claim 17.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Kaleal and further view of Cuetos et al (US 6754373 B1) and further view of Gillo.
Regarding claim 5, Du in view of Kaleal discloses the method of claim 4, wherein the method further comprises: 
receiving audio data via the microphone associated with the client device (Du [0053], “Microphones 106' and 116' may be configured to then start recording audio from each user.”)
but does not disclose
activating a microphone associated with the client device based on the facial tracking data; 
However, Cuetos discloses activating a microphone associated with the client device based on the facial tracking data (Cuetos col. 2, l. 30, , “acquiring a current image of a face, updating face parameters when the current image of the face indicates a change from a previous image of the face (facial tracking) … activating a microphone for inputting speech when the visual speech activity has been determined (activating a microphone associated with the client device based on the facial tracking data)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Du and Kaleal with Cuetos to enable a microphone based on user facial tracking. This would have been done to conserve power by enabling a microphone only when necessary.
Kaleal discloses a 3D avatar (Kaleal [0024], “An avatar can take a … three-dimensional human form (a three-dimensional (3D) avatar)”)
But Du, Kaleal and Cuetos do not disclose
transcribing the audio data to a text string; and 
presenting the text string within a text bubble associated with the avatar.
However Gillo discloses
transcribing the audio data to a text string (Gillo [0077], “user's spoken speech 265 may be translated to text (transcribing audio data to generate a text string)”); and 
presenting the text string within a text bubble associated with the 3D avatar (Kaleal [0024], “An avatar can take a … three-dimensional human form (a three-dimensional (3D) avatar)”; Gillo [0077], “The resulting text may appear on the display 104 as text bubbles 264 proximate the … avatar”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Du, Kaleal and Cuetos with Gillo to translate speech to text before presenting the text. This would have been done to enable a textual presentation of words as spoken by users without limiting them.
Claim 12 recites a system which corresponds to the function performed by the method of claim 5. As such, the mapping and rejection of claim 5 above is considered applicable to the system of claim 12.
Claim 19 recites a non-transitory machine-readable storage medium which corresponds to the function performed by the method of claim 5. As such, the mapping and rejection of claim 5 above is considered applicable to the non-transitory machine-readable storage medium of claim 19.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JITESH PATEL/Primary Examiner, Art Unit 2612